1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                             Case No.: 18-mj-20068-BTM-KSC
      United States of America,
12
                                  Plaintiff,   ORDER AFFIRMING JUDGMENT
13                                             OF CONVICTION
      v.
14
                                               [ECF NO. 11]
      Rafael Yanez-Chavez,
15
                               Defendant.
16
17
18
19         This matter comes before the Court on Defendant Rafael Yanez-Chavez’s
20   appeal of the judgment of conviction, entered by Magistrate Judge Karen S.
21   Crawford on July 11, 2018, following his guilty plea to a misdemeanor offense of
22   eluding examination or inspection by immigration officers in violation of 8 U.S.C.
23   § 1325(a)(2) (“§ 1325(a)(2)”). (ECF No. 11.) This appeal, filed on July 25, 2018,
24   is timely, and this Court has jurisdiction under 18 U.S.C. § 3402. See also Fed. R.
25   Crim. P. 58(g)(2)(B). Defendant seeks to set aside his plea based on an alleged
26   violation of Federal Rule of Criminal Procedure 11(b)(1)(G).        (ECF No. 16
27   (“Appellant’s Opening Br.”), 10:1-8.) For the following reasons, the judgment is
28   affirmed.

                                               1
                                                                      18-mj-20068-BTM-KSC
1                                     I. BACKGROUND
2          A. Guilty Plea Colloquy
3          On July 10, 2018, the government arrested Defendant Rafael Yanez-
4    Chavez, “a Mexican citizen without criminal history, north of the international
5    border and away from a port of entry.” (Appellant’s Opening Br. 1:2-3.)
6    Mr. Yanez-Chavez was detained overnight at a border-patrol station. (Id. at 1:3-
7    5.) The next day, a complaint was filed charging Defendant with violating
8    8 U.S.C. § 1325(a)(2). (ECF No. 1 (the “Complaint”).) § 1325(a)(2) attaches
9    criminal liability to “[a]ny alien who . . . eludes examination or inspection by
10   immigration officers.” 8 U.S.C. § 1325(a)(2).
11         The morning after his arrest, Mr. Yanez-Chavez met with a defense
12   attorney to go over his case, and he decided to plead guilty. (Appellant’s
13   Opening Br. 1:9-11.) On the same day, Magistrate Judge Karen S. Crawford
14   conducted a guilty plea colloquy to determine if Defendant’s plea was knowing,
15   voluntary, and intelligent. (Id. at 1:13-14.)
16         The magistrate judge began the colloquy by informing Mr. Yanez-Chavez
17   and the other defendants present for the group hearing that they were being
18   charged with “illegally entering the United States.” (Appellant’s Opening Br.
19   Ex. B (“Transcript of Guilty-Plea Colloquy” or “Tr.”), 92:22-23.) She then asked
20   the government attorney to state the elements of the charge. (Id. at 92:24-25.)
21   The government attorney stated her position on the elements of § 1325(a)(2):
22         The crime you are charged with requires the government to prove
           beyond a reasonable doubt that you were not a citizen of the United
23
           States at the time of the offense, and that you knowingly eluded
24         examination or inspection by immigration officers.
25
     (Id. at 93:1-5.) Counsel for Defendant disagreed with the elements as articulated
26
     by the government and stated:
27
           I believe the elements are, first, that the defendant is an alien;
28         second, that he intentionally eluded examination, which means he

                                                2
                                                                          18-mj-20068-BTM-KSC
1         specifically intended to avoid the examination process by quickness
          and cunning; and third, that he successfully eluded examination,
2
          which means he crossed into the United States free from official
3         restraint at a port of entry.
4
     (Id. at 93:8-15.) Defense counsel then added, “And that’s because they’ve [the
5
     United States] specifically charged eluding examination, so I’d ask Your Honor to
6
     state the elements as this court interprets them before going forward.” (Id. at
7
     93:16-18.)
8
          The court initially denied defense counsel’s request to clarify the dispute
9
     between the two attorneys, stating:
10
          Well, I’m not going to do that at this time. I’m just going to assume
11        that it is the higher level, and—as you’ve described it, and let them
          know that if it went to trial, the government would need to prove the
12
          charge against them, whatever the elements ultimately are
13        determined by the trial judge to be.
14
     (Id. at 93:19-24.) Defense counsel, however, again pushed for a resolution of the
15
     elements of § 1325(a)(2), arguing:
16
          Well, Your Honor, I think all these defendants are entitled to know
17        what the elements of the offense is, and if the government has a
          different view than I do on that, I think it’s the Court’s role to
18
          determine the elements of the offense.
19
     (Id. at 93:25-94:4.) The court responded by requesting a copy of the statute. (Id.
20
     at 94:5-6.) After receiving a copy § 1325 and identifying subsection (a)(2), the
21
     judge stated:
22
          The government would need to prove that you are not a citizen of the
23
          United States, and that you eluded examination or inspection by
24        immigration officers. They would need to prove that beyond a
          reasonable doubt. But since you’re pleading guilty, the government is
25
          not required to prove that.
26
     (Id. at 95:3-7.) The court went on to ask each defendant, including Mr. Yanez-
27
     Chavez, “do you understand?” (Id. at 95:8-96:11.) Mr. Yanez-Chavez answered,
28

                                              3
                                                                       18-mj-20068-BTM-KSC
1    “Yes.” (Id. at 95:20-21.)
2          At this point, Defendant did not raise any further issues relating to the
3    elements of § 1325 (a)(2) as articulated by the magistrate judge, and the court
4    proceeded with the rest of the colloquy. (See id. at 95-139.) When the court
5    asked defense counsel to state the factual basis for Mr. Yanez-Chavez’s plea,
6    counsel stated:
7          On July 10, 2018, Mr. Yanez was not a citizen of the United States,
           he was a citizen of Mexico. And on that date, he entered the United
8
           States by crawling—crossing through a hole under the fence, the
9          border fence, approximately half mile east of the Otay Mesa Port of
           Entry.
10
11   (Id. at 116:22-117:2.)
12         The court asked the government and the defense counsel if they were
13   “satisfied with the factual basis,” to which both attorneys said “yes.” (Id. at 117:3-
14   9.) The court then asked Mr. Yanez-Chavez if those facts as presented by
15   defense counsel were true, to which he said “yes.” (Id. at 117:10-12.) Finally,
16   the court asked Mr. Yanez-Chavez how he would plead, and he said, “guilty.”
17   (Id. at 117:13-15.) The court accepted the plea, finding it was made “knowingly
18   and voluntarily with a full understanding of the nature of the charges” and “that
19   there is a factual basis” for the plea. (Id. at 122:22-123:2.) Ultimately, Judge
20   Crawford sentenced Mr. Yanez-Chavez to time served. (Id. at 139:3-12; see also
21   ECF No. 4 (“Judgment as to Rafael Yanez-Chavez”).)
22         B. Issue Raised on Appeal
23         Defendant now brings this appeal, arguing that the court erred in failing to
24   address defense counsel’s request to resolve the dispute between the
25   government and Defendant with respect to the elements of § 1325 (a)(2). (See
26   Appellant’s Opening Br. 10:1-2.) As a result of this alleged failure, Defendant
27   argues that because “[he] had no way of knowing the nature of the charged
28   offense,” the magistrate judge did not fulfill the requirement under Federal Rule

                                               4
                                                                         18-mj-20068-BTM-KSC
1    of Criminal Procedure 11(b)(1)(G) to inform Defendant of the nature of the
2    charged offense. (Id. at 10:2-5.) Thus, Defendant argues, this Court must
3    reverse the judgment of conviction because the government will not be able to
4    prove that the magistrate judge’s error was harmless under Rule 11(h). (Id. at
5    10:5-7.)
6                                II. STANDARD OF REVIEW
7           The Court reviews de novo the adequacy of the Rule 11 plea colloquy.
8    United States v. Pena, 314 F.3d 1152, 1155 (9th Cir. 2003) (citing United States
9    v. Minore, 292 F.3d 1109, 1115 (9th Cir. 2002)).
10          The Court first assesses for error under Federal Rule of Criminal Procedure
11   11(b)(1)(G). See Fed. R. Crim. P. 11(b)(1)(G) (“Before the court accepts a plea
12   of guilty . . . the court must inform the defendant of, and determine that the
13   defendant understands . . . the nature of each charge to which defendant is
14   pleading.”).
15          Based on whether there is a finding of error, the Court next considers if that
16   error warrants reversal of Defendant’s conviction. See Fed. R. Crim. P. 11(h) (“A
17   variance from the requirements of [Rule 11] is harmless error if it does not affect
18   substantial rights.”); see also United States v. Aguilar-Muniz, 156 F.3d 974, 976
19   (9th Cir. 1998) (citing Fed. R. Crim. P. 11(h)) (“Technical failure to comply with
20   Rule 11 is not reversible error unless it affects the defendant’s substantial
21   rights.”).
22                                     III. DISCUSSION
23          The Court considers whether there was Rule 11 error and concludes there
24   was not. The Court next determines that even if there had been error, reversal is
25   not required because the Defendant’s substantial rights were not affected.
26          A. No Error Under Federal Rule of Criminal Procedure 11(b)(1)(G)
27          Before accepting a guilty plea, Federal Rule of Criminal Procedure
28   11(b)(1)(G) requires that the court must “[1] inform the defendant of, and [2]

                                               5
                                                                        18-mj-20068-BTM-KSC
1    determine that the defendant understands [the nature of the charge.]” United
2    States v. Covian-Sandoval, 462 F.3d 1090, 1095 (9th Cir. 2006) (brackets in
3    original). To inform a defendant of the nature of the charge, the court must
4    “advise the defendant of the elements of the crime,” and “[d]ue process requires
5    that the defendant be informed of the ‘critical’ elements of the offense.” Minore,
6    292 F.3d at 1115. In Minore, the Ninth Circuit explained:
7          An explanation of the elements of the charge helps to assure that the
           defendant fully appreciates the nature of the offense to which the plea
8
           is tendered. Since a guilty plea is a formal admission of all elements
9          of the charge, a defendant, in fairness, should be formally advised of
           the elements before the plea is accepted.
10
11   (Id.) (quoting 5 Wayne R. LaFave et al., Criminal Procedure § 21.4(c) (4th ed.
12   2017)).
13          Defendant was charged with § 1325(a)(2), which attaches criminal liability
14   to “[a]ny alien who . . . eludes examination or inspection by immigration officers.”
15   8 U.S.C. § 1325(a)(2). Before asking Defendant how he would plead at the guilty
16   plea colloquy, the court asked the government to state the elements of the crime,
17   and the attorney provided the following: (1) Defendant is not a citizen of the
18   United States at the time of the offense; and (2) Defendant “knowingly eluded
19   examination or inspection by immigration officers.” (See Tr. 93:1-5 (emphasis
20   added).) Then, defense counsel rendered her understanding of the elements: (1)
21   “Defendant is an alien”; (2) “Defendant intentionally eluded examination, which
22   means he specifically intended to avoid the examination process by quickness
23   and cunning”; and (3) “Defendant successfully eluded examination, which means
24   he crossed into the United States free from official restraint at a port of entry.”
25   (See id. at 93:8-15 (emphasis added).) Defendant’s statement of the elements
26   thus raised two questions for the court: First, is the mens rea for the act of
27   eluding examination or inspection by immigration officers “knowingly” or
28   “intentionally,” and second, must the act take place at a port of entry?

                                                6
                                                                          18-mj-20068-BTM-KSC
1            In order for the court below to have met the requirements under Rule
2    11(b)(1)(G), it must have resolved these questions and ensured that Defendant
3    understood the resolution. This Court finds both requirements adequately
4    fulfilled.
5                 1. Defendant Was Informed of the Nature of the Offense
6            When defense counsel requested that the court clarify the elements of the
7    crime for Defendant, (id. at 93:16-18, 93:25-94:4), the magistrate judge provided
8    that:
9            The government would need to prove that you are not a citizen of the
             United States, and that you eluded examination or inspection by
10
             immigration officers. They would need to prove that beyond a
11           reasonable doubt. But since you’re pleading guilty, the government is
             not required to prove that.
12
13   (Id. at 95:3-7.) The question for this Court then is whether this suffices to “inform
14   the defendant of . . . [the nature of the charge.]” Covian-Sandoval, 462 F.3d at
15   1095 (brackets in original). The Court holds that it does, because the nature of
16   § 1325(a)(2) is clear from the face of the statute itself. Thus, in faithfully relaying
17   to Defendant the text of the statute, the magistrate judge resolved for the parties
18   that the mens rea is “knowingly,” and that the actus reus need not take place at a
19   port of entry.
20                      a. Mens Rea
21           The Ninth Circuit has held that the mens rea of “knowingly” “normally
22   signifies a requirement of general, not specific, intent.” United States v. Sneezer,
23   900 F.2d 177, 179 (9th Cir. 1990). A general intent crime “requires only that the
24   act was volitional (as opposed to accidental), and the defendant’s state of mind is
25   not otherwise relevant.” United States v. Lamott, 831 F.3d 1153, 1156 (9th Cir.
26   2016). In contrast, a specific intent crime requires that “the defendant
27   subjectively intended or desired the proscribed act or result.” Id.
28           To determine whether § 1325 (a)(2) is a general or specific intent crime, the

                                                7
                                                                           18-mj-20068-BTM-KSC
1    Court first looks to the text of the statute for guidance, see id., and more
2    precisely, to the word “elude,” as the source of the actus reus of the crime.
3    When examining a word in a statute, the Court “construe[s] the term in
4    accordance with its ordinary, contemporary, common meaning.” United States v.
5    Millis, 621 F.3d 914, 917 (9th Cir. 2010) (internal quotations and citations
6    omitted). In so doing, the Court turns to the dictionary definition. Id. Webster
7    defines “elude” in the following ways: “to avoid slyly or adroitly (as by artifice,
8    stratagem, or dexterity): evade” and “to escape the notice or perception of.”
9    Elude, Webster’s New International Dictionary (3d ed. 1961). Applying those
10   definitions here, it is clear that “elude” requires a volitional act of evasion.
11   However, nothing in the definition indicates that “elude” also carries with it an
12   intent to achieve a proscribed result. Neither does the wording of the statute
13   operating as a whole denote that the offense requires proof of a specific intent,
14   since there is no language referencing the intention of the defendant. See United
15   States v. Meeker, 527 F.2d 12, 14 (9th Cir. 1975) (noting that statutory language
16   akin to “with the intent to” is an indication of a specific intent crime). Accordingly,
17   the plain language of the statute sufficed to inform Defendant that the mens rea
18   of § 1325(a)(2) is “knowingly.”
19                      b. Port of Entry
20         The Court also finds it clear from the text of the statute that there is no
21   requirement that the offense take place at a port of entry. The Ninth Circuit has
22   adopted the principle that an interpretation of a statute should “carry out the
23   purpose as best it can, making sure, however, that it does not give the words
24   either (a) a meaning they will not bear, or (b) a meaning which would violate any
25   established policy of clear statement.” United States v. Miguel, 49 F.3d 505, 509
26   (9th Cir. 1995) (quoting Henry Hart and Albert Sacks, The Legal Process: Basic
27   Problems in the Making and Application of Law 1411 (Cambridge Univ. Press
28   tent. ed. 1958)). To read into § 1325 (a)(2) a limitation that the conduct occur at

                                                 8
                                                                           18-mj-20068-BTM-KSC
1    a port of entry would be giving the words of the statute “a meaning they will not
2    bear.”
3          Thus, the Court finds it clear from the text of the statute that there is no
4    intent requirement and that liability is not limited to conduct at a port of entry.
5    Accordingly, the Court is in agreement with the other courts in this district that
6    have reached the same outcome. See, e.g., United States v. Sanchez-Mendoza,
7    No. 18-mj-2224-BGS-DMS, 2018 WL 4002094 (S.D. Cal. Aug. 22, 2018); United
8    States v. Ochoa-Delgado, No. 18mj3457 AJB, 2018 WL 4002712 (S.D. Cal. Aug.
9    22, 2018); United States v. Chavez-Castillo, No. 18mj2653 WQH, 2018 WL
10   3833441 (S.D. Cal. Aug. 13, 2018). Because the meaning of the statute is plain
11   from the text, the magistrate judge properly informed Defendant of the nature of
12   § 1325 (a)(2) by relying on the text as a way to resolve the dispute that defense
13   counsel raised as to the elements of the crime.
14               2. Defendant Understood the Nature of the Offense
15         Rule 11(b)(1)(G) also requires the court to “determine that the defendant
16   understands [the nature of the charge.]” Covian-Sandoval, 462 F.3d at 1095
17   (brackets in original). Here, before accepting Defendant’s guilty plea, the court
18   requested that Defendant state the factual basis for the plea. In response,
19   defense counsel stated:
20         On July 10, 2018, Mr. Yanez was not a citizen of the United States,
           he was a citizen of Mexico. And on that date, he entered the United
21
           States by crawling—crossing through a hole under the fence, the
22         border fence, approximately half mile east of the Otay Mesa Port of
           Entry.
23
24   (Tr. 116:22-117:2.) Both attorneys agreed that they were satisfied with this
25   factual basis, and when the court asked Mr. Yanez-Chavez whether those facts
26   were true, he replied that they are. (Id. at 117:3-12.) Next, Mr. Yanez-Chavez
27   pled “guilty” to § 1325(a)(2) (id. at 117:13-15), and the court accepted the plea,
28   finding it was made “knowingly and voluntarily with a full understanding of the

                                                9
                                                                           18-mj-20068-BTM-KSC
1    nature of the charges” and “that there is a factual basis” for the plea (id. at
2    122:22-123:2). The Court finds that this exchange reflects that the magistrate
3    judge adequately determined that Defendant understood the elements of
4    § 1325(a)(2). Defendant admitted to crawling through a hole under the border
5    fence. It is clear from this fact that Defendant understood at the time of the
6    offense that he was eluding examination or inspection by immigration officers.
7    Defendant disregarded the obvious purpose of the fence to prevent unauthorized
8    entry, and Defendant understood that crawling through a hole was not proper
9    entry. The Court finds that when Defendant confirmed for the magistrate judge
10   that the factual basis for the plea was true, the court had fulfilled its obligation of
11   ensuring that Defendant understood the nature of § 1325(a)(2).
12         Because the magistrate judge both sufficiently informed Defendant of the
13   elements of § 1325(a)(2) and determined he understood the nature of the crime
14   to which he pled guilty, the Court holds that there was no error under Federal
15   Rule of Criminal Procedure 11(b)(1)(G).
16         B. Any Error Would Be Harmless
17         Notwithstanding the finding that there was no error below, the Court
18   determines that even if the lower court had erred in informing Defendant about
19   the nature of the offense, the judgment of conviction does not require reversal
20   because any error did not affect Defendant’s substantial rights.
21               1. Harmless Error Versus Plain Error
22         The parties disagree over whether the Court must review any Rule 11 error
23   for harmless error or plain error. The disagreement lies with the question of
24   whether Defendant sufficiently raised objections to the adequacy of the
25   magistrate judge’s explanation of the nature of the charged offense under
26   Rule 11(b)(1)(G). In the Ninth Circuit, “[t]he harmless error standard applies to
27   errors preserved by objections raised during a plea proceeding,” United States v.
28   Aguilar-Vera, 698 F.3d 1196, 1200 (9th Cir. 2012). The plain error standard, on

                                                10
                                                                           18-mj-20068-BTM-KSC
1    the other hand, applies to errors that “[Defendant] did not raise below,” Minore,
2    292 F.3d at 1117.
3            Defendant argues that the Court should review for harmless error because
4    defense counsel preserved a claim of error during the proceeding by requesting
5    that the magistrate judge resolve the dispute that arose between the parties as to
6    the elements of § 1325 (a)(2). (Appellant’s Opening Br. 12:18-21.) The
7    government, however, argues that the Court should review for plain error. (ECF
8    No. 17 (“Gov’t’s Answering Br.”), 3:15-23.) The government argues:
9            After the magistrate judge read § 1325(a)(2) to Defendant and
             confirmed that he understood, Defendant proceeded with pleading
10
             guilty as charged. Because Defendant did not object to proceeding
11           with the plea, or give any indication that he did not understand the
             charge, review is for plain error.
12
     (Id.)
13
             The text of Federal Rule of Criminal Procedure 51(b), “Preserving a Claim
14
     of Error” reads: “A party may preserve a claim of error by informing the court—
15
     when the court ruling or order is made or sought—of the action the party wishes
16
     the court to take, or the party’s objection to the court’s action and the grounds for
17
     that objection . . . .” Fed. R. Crim. P. 51(b). The Ninth Circuit has explained:
18
             The principal reason we require parties to raise an issue in the [lower]
19           court is to give that court an opportunity to resolve the matter and,
             hopefully, avoid error. Also, when matters are first raised in the trial
20
             court, it’s possible to develop the record as needed to present the
21           issue properly on appeal.
22
     In re Perez, 30 F.3d 1209, 1213 (9th Cir. 1994).
23
             The Court holds that Defendant properly preserved a claim of Rule 11 error
24
     during the guilty plea colloquy. After the government provided its understanding
25
     of the elements of § 1325 (a)(2), defense counsel interjected with Defendant’s
26
     view of the elements and then asked the magistrate judge to “state the elements
27
     as this court interprets them before going forward.” (Tr. 93:16-18.) This was
28

                                                11
                                                                         18-mj-20068-BTM-KSC
1    clearly a request intended to inform the court that, first, the parties disputed the
2    § 1325 (a)(2) elements and, second, Defendant needed the court to resolve the
3    dispute before he could plead guilty or not guilty. The magistrate judge at first
4    denied Defendant’s request, stating, “Well, I’m not going to do that at this time.
5    I’m just going to assume that it is the higher level, and—as you’ve described
6    it . . . .” (Id. at 93:19-24.) Consequently, defense counsel again pressed the
7    court to resolve the dispute, arguing, “I think all these defendants are entitled to
8    know what the elements of the offense is, and if the government has a different
9    view than I do on that, I think it’s the Court’s role to determine the elements of the
10   offense. (Id. at 93:25-94:4.) Here, Defendant for the second time made clear
11   that the parties had different views of the elements of § 1325 (a)(2) and
12   requested that the court provide clarification.
13         The transcript reflects that Defendant has met the requirements of
14   preserving his claimed Rule 11 error. Defendant twice “inform[ed] the court . . .
15   of the action [he] wish[ed] the court to take.” See Fed. R. Crim. P. Rule 51(b).
16   Moreover, Defendant “g[a]ve that court an opportunity to resolve the matter and,
17   hopefully, avoid error” as well as “develop[ed] the record as needed to present
18   the issue properly on appeal.” In re Perez, 30 F.3d at 1213. Whether the
19   magistrate judge’s next action sufficiently avoided error is the question in this
20   appeal, but Defendant’s claim of error is certainly preserved in the transcript.
21   Thus, any Rule 11 error is reviewed under the harmless error standard.
22               2. Harmless Error
23         Under Federal Rule of Criminal Procedure 11(h), “[a] variance from the
24   requirements of [Rule 11] is harmless error if it does not affect substantial rights.”
25   Fed. R. Crim. P. 11(h). The harmless error analysis places the burden on the
26   government to show that the lower court’s “Rule 11 error was minor or technical,
27   or the record must affirmatively show that the defendant was aware of the rights
28   at issue when he entered his guilty plea.” Minore, 292 F.3d at 1119; see also

                                               12
                                                                         18-mj-20068-BTM-KSC
1    United States v. Graibe, 946 F.2d 1428, 1433-34 (9th Cir. 1991) (stating that
2    “[t]he harmless error clause of Rule 11 requires courts to uphold guilty pleas
3    when there has been only a minor or technical violation of Rule 11” and that
4    “Rule 11 is designed to ensure that the defendant is aware of his fundamental
5    rights before he pleads guilty”) (emphasis in original).
6          The Court finds that any error under Rule 11(b)(1)(G) had no effect on
7    Defendant’s substantial rights. Any error was harmless, because the record
8    reflects that Mr. Yanez-Chavez was aware of his rights when he pled guilty.
9    Even if Defendant did not receive a sufficient explanation of the elements of
10   § 1325(a)(2), he “unequivocally admitted . . . during his plea colloquy” that he
11   understood the elements as he admitted to crawling through a hole under the
12   border fence. See Minore, 292 F.3d at 1120. Based on this Court’s
13   interpretation of the statute as discussed above, and taking into account Ninth
14   Circuit case law on point, Mr. Yanez-Chavez is guilty of illegal entry under
15   § 1325(a)(2), because he knowingly eluded examination or inspection by
16   immigration officers. See United States v. Rincon-Jimenez, 595 F.2d 1192,
17   1193-94 (9th Cir. 1979) (stating that defendant entered illegally under
18   § 1325(a)(2) because when “he did not enter at an officially designated border
19   checkpoint, he never presented himself for medical examination and inspection
20   required of all entering aliens.”). Thus, reversing the judgment of conviction is
21   not warranted, because any Rule 11 error would not have affected the outcome
22   in this case.
23                            IV. CONCLUSION AND ORDER
24         For the foregoing reasons, the Court affirms the judgment of conviction.
25   IT IS SO ORDERED.
26   Dated: December 10, 2018
27
28

                                              13
                                                                        18-mj-20068-BTM-KSC
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     14
          18-mj-20068-BTM-KSC
